                                           UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                                   3:16-cv-00321-FDW
                                                 (3:92-cr-00238-FDW-1)

              KAREEM ABDUL TOMLIN,                                    )
                                                                      )
                                        Petitioner,                   )
                                                                      )
              vs.                                                     )              ORDER
                                                                      )
              UNITED STATES OF AMERICA,                               )
                                                                      )
                                Respondent.                           )
              ______________________________________                  )

                          UPON MOTION of the Petitioner for Additional Time to File Supplement to Motion to

              Vacate Sentence Under 28 U.S.C. § 2255 [Doc. 8], and for good cause shown and on the

              Government’s consent,

                          IT IS HEREBY ORDERED that:

                          Petitioner’s motion [Doc. 8] is GRANTED and Petitioner shall have until and including

                          September 20, 2019 to file a Supplement to his Section 2255 Motion to Vacate and the

                          Government shall have forty-five (45) days from the filing of Petitioner’s Supplement in

                          which to respond to the Motion to Vacate and Supplement.


Signed: August 22, 2019
